NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEREK CLAUDE WATKINS,                           No. 20-15059

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05519-JJT-JFM

 v.
                                                MEMORANDUM*
JONATHAN ECHOLS, Mesa Police Officer
#20129; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Derek Claude Watkins appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. § 1915A for failure to state a claim. Wilhelm v. Rotman, 680 F.3d 1113,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1118 (9th Cir. 2012). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Watkins’s action was proper because Watkins failed to allege

facts sufficient to state a plausible federal claim. See Atwater v. City of Lago Vista,

532 U.S. 318, 354 (2001) (“If an officer has probable cause to believe that an

individual has committed even a very minor criminal offense in his presence, he

may . . . arrest the offender.”); Vill. of Willowbrook v. Olech, 528 U.S. 562, 564

(2000) (per curiam) (elements of an equal protection “class of one” claim); United

States v. Camou, 773 F.3d 932, 937-38 (9th Cir. 2014) (a search roughly

contemporaneous with an arrest that is limited to the area in the arrestee’s

immediate control is lawful); Awabdy v. City of Adelanto, 368 F.3d 1062, 1066

(9th Cir. 2004) (elements of a malicious prosecution claim); Orloff v. Cleland, 708
F.2d 372, 379 (9th Cir. 1983) (procedural due process requires an opportunity “to

be heard at a meaningful time and in a meaningful manner”); see also Whitaker v.

Garcetti, 486 F.3d 572, 581 (9th Cir. 2007) (municipality is liable if it “had a

deliberate policy, custom, or practice that was the moving force behind the

constitutional violation” (citation and internal quotation marks omitted)); Merritt v.

County of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989) (discussing requirements

for inadequate training to serve as basis for municipal liability).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                   20-15059
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-15059